IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs October 26, 2005

              STATE OF TENNESSEE v. JAMES EDWARD LONG

                    Appeal from the Criminal Court for Davidson County
                        No. 2002-B-998    J. Randall Wyatt, Judge



                  No. M2004-03042-CCA-R3-CD - Filed November 15, 2005


Aggrieved of the Davidson County Criminal Court’s revocation of his probation, the defendant,
James Edward Long, appeals. He presents two issues on appeal: (1) whether the state adequately
informed the defendant of the factual basis for the revocation and (2) whether the trial court abused
its discretion in ordering the defendant to serve the balance of his sentence in confinement. We
affirm the order of the Criminal Court.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which THOMAS T. WOODALL
and ROBERT W. WEDEMEYER , JJ., joined.

Ross E. Alderman, District Public Defender; and Jeffrey A. DeVasher (on appeal) and Jonathan F.
Wing (at hearing), Assistant District Public Defenders, for the Appellant, James Edward Long.

Paul G. Summers, Attorney General & Reporter; Blind Akrawi, Assistant Attorney General; Victor
S. Johnson, III, District Attorney General; and Bernard McEvoy, Assistant District Attorney General,
for the Appellee, State of Tennessee.

                                             OPINION

                Pursuant to the defendant’s guilty plea, the Davidson County Criminal Court entered
judgment on March 3, 2003, convicting the defendant of child abuse and sentencing him to a six-year
term to be served on probation. Apparently, the charge and conviction resulted from the defendant’s
whipping his one and one-half-year-old son with a belt. On August 7, 2003, the state obtained a
probation violation warrant, based on an affidavit alleging that the defendant failed to report to his
probation officer and failed to cease residing at 935-A 42d Avenue North, Nashville, as required by
the probation officer. On September 26, 2003, the court approved the parties’ agreement as to
disposition of the warrant; it revoked the defendant’s probation and ordered him to serve 90 days in
confinement, followed by a resumption of probation.
                On June 11, 2004, the state obtained a second probation violation warrant, based on
an affidavit alleging that the defendant refused to submit to drug testing, admitted using marijuana
while on probation, and failed to pay court-ordered fees. An amended affidavit and warrant claimed
also that the defendant resisted arrest when police officers arrested him on the June 11, 2004
violation warrant, failed to report the arrest, failed to submit proof of employment, and failed to
comply with requirements that he obtain permission from his probation officer before changing his
address or employment. On November 5, 2004, the trial court conducted a revocation hearing.

                 In the hearing, the defendant’s probation officer testified that on June 10, 2004, at the
probation office, the defendant refused to take a requested drug test because the defendant believed
that the result would be positive for marijuana use and because he believed he was “exempt” from
taking the test. The officer testified that the defendant told him that someone in the probation office
“scratched through” the rule that required drug testing for probationers. In response to this claim,
the officer took the defendant to meet with a probation office supervisor, but the defendant became
so loud and intimidating that the officer “thought we were going to have an incident.” The officer
testified that the defendant refused to leave the probation office until the officer stated he would call
the police to have the defendant removed.

                As a result of the June 10 incidents, the officer obtained a revocation warrant, and the
police officers’ attempt to arrest the defendant on the warrant resulted in a new charge of resisting
arrest. The probation officer testified that the defendant pleaded guilty to this charge and was
convicted in general sessions court on August 27, 2004. The defendant did not notify his probation
officer of the arrest, and he failed to provide proof of employment.

                A second probation officer testified that he was in the probation office on June 10,
2004, when he heard a commotion and went to see what was happening. He observed the defendant
to be “pretty unruly and pretty belligerent . . . pretty upset.” The officer testified that several officers
converged around the defendant, and “they were waiting on [the defendant] to do something of a
violent nature.” The officer acknowledged that the defendant made no “direct threats or anything.”
The officer escorted the defendant to the foyer of the office and conversed with him until he calmed
down and left.

                The defendant testified in the hearing that although June 10, 2004 was during a
“stressful time” for him, he was not belligerent or assertive during his visit to the probation office
on that day. He testified that he admitted to his probation officer on June 10 that he had been
“smoking marijuana ever since [his] two children have been in state custody” and that he was
“stressed about that.” He testified that marijuana “stills [his] body from being depressed about [his]
kids being in state custody.” The defendant stated that he used marijuana, a “natural herb,” because
he did not trust “man-made medications.” He testified that he used marijuana to “keep [him] calm,
to keep [his] past history [of being abused as a child], to keep my childhood off of my mind all the
time.” The defendant testified that June 10, 2004, was the first time during his probation that he had
been instructed to undergo a drug test. He testified that he is a Muslim and that, per his custom, he
greeted the probation officer with a Muslim handshake, which apparently involved him grasping the


                                                    -2-
wrist of the other person. The defendant opined that the probation supervisor was unjustifiably
unnerved and provoked by this gesture, causing the supervisor’s ill feeling toward the defendant.

                Following the revocation hearing testimony, the trial court determined that the
defendant had been convicted of resisting arrest. Accordingly, the court revoked the defendant’s
probation. The trial judge stated, “I don’t think that there’s anything in the world that I’ve heard here
that causes the Court to believe that this man ought to be on probation anymore out of this Court.”
The court noted that, in addition to the offense for which the defendant was on probation, he had also
been convicted in Williamson County of sexual battery, aggravated burglary, and aggravated
robbery. On November 5, 2004, the court entered its order providing that “the previously imposed
judgment is placed into effect.” On December 2, 2004, the defendant filed a notice of appeal.

               On appeal, the defendant claims that the trial court erroneously revoked his probation
because he received no notice that the June 10, 2004 incident would form the basis for revoking his
probation, and that the trial court abused its discretion in “placing the defendant’s entire sentence
into effect upon finding that he had violated the terms and conditions of his probation.”

                The standard of review upon appeal of an order revoking probation is the abuse of
discretion standard. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). For an abuse of discretion
to occur, the reviewing court must find that the record contains no substantial evidence to support
the conclusion of the trial judge that a violation of the terms of probation has occurred. Id.; State
v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980). The trial court is required only to find that
the violation of probation occurred by a preponderance of the evidence. Tenn. Code Ann. §
40-35-311(e) (2003). Upon finding a violation, the trial court is vested with the statutory authority
to “revoke the probation and suspension of sentence and cause the defendant to commence the
execution of the judgment as originally entered.” Id.

               A probationer is entitled to notice of the bases upon which the state seeks to revoke
probation, and he or she is entitled to a hearing. Gagnon v. Scarpelli, 411 U.S. 778, 781-82, 93 S.
Ct. 1756, 1759-60 (1973); State v. Stubblefield, 953 S.W.2d 223, 225 (Tenn. Crim. App. 1997); see
Tenn. Code Ann. § 40-35-311 (2003).

                 First, we examine the claim that the trial court relied upon a basis for revocation that
was not stated in the warrant. We disagree that the trial court based its revocation determination
upon the “incident” on June 10, 2004. Instead, the trial judge stated, “[H]e’s been found guilty, been
convicted of [committing] another offense while he’s on probation for this offense.” In our view,
this fact, apparently undisputed, formed the basis for the decision to revoke probation. We know that
“only one basis for revocation is necessary.” State v. Alonzo Chatman, No. E2000-
03123-CCA-R3-CD, slip op. at 3 (Tenn. Crim. App., Knoxville, Oct. 5, 2001). The new-offense
basis for revocation was stated in the amended violation warrant. We hold that the defendant had
adequate notice of the commission of another offense while on probation as a basis for revocation
and that the trial court’s decision to revoke probation based upon this ground is supported in the
record.


                                                  -3-
                Next, we hold that the trial court acted within its discretion when ordering the
defendant to serve the balance of his sentence in confinement. We infer from the trial court’s
findings that it did consider the June 10, 2004 incident and the chronic marijuana use while on
probation as bases for determining the result of the revocation. Following the court’s recounting the
defendant’s marijuana use and the somewhat discordant visit to the probation office on June 10,
2004, the court opined that it had no reason to “believe that this man ought to be on probation
anymore out of this court.” (Emphasis added.) We believe the court referred to a previous
revocation proceeding, which resulted in a revocation and a resumption of probation after 90 days’
confinement. The court also expressed concern over the defendant’s multiple felony conviction
record from Williamson County. The judge concluded, “So it’s just unbelievable, frankly, that this
man was ever put on probation, to begin with.” In our view, the trial court was expressing its views
on the aptness of further probation versus confinement. Obviously, it opted for the latter, and we
hold that the decision is supported in the record.

                 The defendant poignantly argued in his brief that he had long treated a schizophrenic
illness through the therapeutic use of marijuana and that his probation agreement did not prohibit
this self-prescribed, innocuous treatment regimen. He characterized his probation revocation and
order of confinement as the culmination of an unfortunate escalation of events: He admitted
marijuana use as an alternative to a drug test, resulting in a meeting with a probation supervisor, who
misunderstood the defendant’s proffer of a “Muslim handshake”; the misunderstanding led to some
discordance, which caused the supervisor to obtain the revocation warrant; and a resisting-arrest
charge and conviction resulted when the officers attempted to serve the unjustified warrant. The
defendant’s ability to cast his actions in a sympathetic light, however, does not equate to an abuse
of the trial court’s discretion. Other facts in evidence provided a basis for the trial court’s attribution
of blame to the defendant, and based upon these facts – the reoffending, the illicit use of a controlled
substance while on probation, an incredible claim that the probation rules did not proscribe
marijuana use, and a prior felony conviction record – the trial court was justified in ordering
confinement.

                Therefore, the judgment of the trial court is affirmed.



                                                         ___________________________________
                                                         JAMES CURWOOD WITT, JR., JUDGE




                                                   -4-